Citation Nr: 0013058	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic lung 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from October 1951 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of July 1997 and August 1997.  

The veteran contends that he developed a chronic lung 
disability as a result of his active duty.  Although VA has a 
duty to assist the veteran in the development of a well-
grounded claim, the United States Court of Appeals for 
Veterans Claims (hereinafter "Court") has held that, 
"absent the submission and establishment of a well-grounded 
claim, [VA] cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim."  Morton v. 
West, 12 Vet.App. 477 (1999) (emphasis added).  In general, 
therefore, it must first be determined whether the veteran 
has met his initial obligation of submitting evidence of a 
well-grounded claim; that is, one which is plausible.  38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  

Nevertheless, the Court has identified a duty, under 
38 U.S.C. § 5103(a), which arises prior to a determination as 
to whether the claim is well-grounded, to notify a claimant 
of the evidence what is necessary to complete an application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Where the claimant 
references other known and existing potentially relevant 
evidence, he must be informed that such evidence is necessary 
to complete his application.  Id., at 80.  VA records are 
considered to be constructively of record; accordingly, the 
RO must obtain any such records of VA treatment.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Of record are VA treatment records which include an 
outpatient note dated in April 1997, which report that the 
veteran asked about exposure to smoke and fumes in aircraft 
during his miliary exposure and its relation to his current 
chronic obstructive pulmonary disease.  The plan was for a 
Social Services consult about fume exposure in the military.  
However, there is no record of this consult or any other 
follow-up.  In general, a well-grounded claim for service 
connection requires (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Thus, the identified 
records are potentially relevant to the veteran's claim, and 
must be obtained.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's VA 
treatment records dated from April 1997 to 
the present, to specifically include a 
Social Services consult referred to in the 
April 23, 1997, treatment note, pertaining 
to his fume exposure in the military.  If 
this consult was not obtained, that fact 
should be explicitly noted in the record.  
In addition, any other medical evidence 
developed in response to that request 
should also be obtained.  

2.  Once the file has been determined to 
be ready for review, the RO should again 
adjudicate the veteran's claims, in light 
of all of the evidence of record, to 
determine whether the claim is well-
grounded, and, if so, whether an allowance 
on the merits is warranted.  If the 
decision remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence. 

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




